Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I: claims 1-8, drawn to a load out breaker apparatus, classified in B02C23/10.
Invention II: claims 9-12, drawn to a method of using a load out breaker apparatus B02C25/00.
Invention III claims 13-20, drawn to apparatus/method for retrofitting with a load out breaker, classified in B02C2201/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case In this case the apparatus as claimed can be used to practice another and materially different process such as a method is not fully automated; or the process as claimed can be practiced by another and materially different apparatus such as an apparatus without oversized actuator and without baghouse.

Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions:
Invention I is utilizing a load out lump breaker apparatus for breaking up a material.
Invention III is utilizing a means for attaching parts together.
Therefore, Inventions I and II have different designs, modes of operation, and effects.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions:
Invention II is utilizing a method of using a load out breaker apparatus for breaking up a material.
Invention III is utilizing a means for attaching parts together.
Therefore, Inventions II and III have different designs, modes of operation, and effects.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
Examination burden: each group potentially requires independent and separate basis for rejection, including, but not limited to, different art references to support art rejections.
Search burden: each group would require a different search scope, including different search terms (such as oversized actuator, baghouse, vibration, retrofitting..etc.)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
A telephone call was made to Attorney on 03/16/2021 George Blosser to request an oral election to the above restriction requirement, but did not result in an election being made.

During a telephone conversation with George Blosser on 03/18/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, in lines 3-4 the phrase “to facilitate operations of the chute” render the claim indefinite because;
Claim 3 depend from claim 1; and claim 1 recited “a load out chute, a mill diversion chute, and a discharge chute”; so it is unclear which chute meant by “to facilitate operations of the chute”.

Claim 8 recites the limitation "the baghouse" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

As bets understood and for the purpose of the examination the Examiner interpreted “to facilitate operations of the chute” as “to facilitate operations of the load out chute”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Suverkrop (US5074435A).

Regarding claim 1, Suverkrop disclose a load out lump breaker system (fig.1) (col.5 line 31-col.6 line 47), the system comprising: 
a load out chute (fig.1: (58) and (76)) operably associated with a material storage bin (fig.1: (40)) configured to download material from the bin (figs.2 and 2: (18)), 
a screen hopper (fig.1: (44)) for screening lumps of material from downloaded materials during the load out process, 
the load out chute comprising an upper portion (fig.1: (58)) positioned above the screen hopper and a lower portion (fig.1: (76)) positioned below the screen hopper; 
a mill (fig.1: (22)) for breaking up lumps of material; 
a mill diversion chute (fig.1: (98)) operably associated with the screen hopper (fig.1: (44)) through which lumps of material may be diverted for break up by the mill (fig.1: (22)); 
a discharge chute (fig.1: (106)) for transport of material to be discharged once lumps of material have been broken up by the mill; 
a plurality of gates (fig.1: (56), (61), and the opening of the element (98) toward the mill (22); the definition of the gate is an opening in a wall or a means for entrance or exit) and sensors (figs.1 and 4: (154), (156) and (34)) for use in synchronizing 
a controller programmed (fig.1: (14)) to synchronize between load out and lump break up operations.

    PNG
    media_image1.png
    996
    1164
    media_image1.png
    Greyscale




















Regarding claim 2, Suverkrop disclose the plurality of gates a loadout isolation gate (fig.1: (61)) located in the upper portion of the load out chute.  

Regarding claim 3, Suverkrop disclose an oversized actuator in comparison to one sufficient for operation when unplugged with material in order to facilitate operations of the chute when in a state wherein the chute is plugged with material (col.8 lines 31-54 and col.10 lines 14-34) (col.12 last 6 lines: the proper size of the actuator to handle the weight of the materials). 
 
Regarding claim 4, Suverkrop disclose the plurality of gates includes a mill isolation gate (fig.1: (61)) operably associated with the mill diversion chute (fig.1: (98)) (fig.1: the controller is controlling the gate (61), the sensors (154) of the grizzly (44), and the sensor (156) of the chute (98) to control the amount of material that pass from the element (58) toward the mill (22) the gate (61) and the  is controlling the material that pass toward the chute (98)) (col.9 lines 19-62).  

Regarding claim 5, Suverkrop disclose wherein the mill isolation gate further comprises an oversized actuator to operate the mill diversion chute in comparison to one sufficient for operation when unplugged with material in order to facilitate operations of the chute when in a state wherein the chute is plugged with material (col.8 lines 31-

Regarding claim 7, Suverkrop disclose the screen hopper is operably associated with a screen vibrator (fig.1: the vibrating feeder (16)) (col.6 lines 16-22).  

Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Wiens (US5071075A).

Regarding claim 1, Wiens disclose a load out lump breaker system (fig.2) (col.6 line 11-col.7 line 8), the system comprising: 
a load out chute (fig.2B: (30) and (36)) operably associated with a material storage bin (fig.B2: (32)) configured to download material from the bin (fig.2B: (28)), 
a screen hopper (fig.2B: (34)) for screening lumps of material from downloaded materials during the load out process, 
the load out chute comprising an upper portion (fig.2B: (30)) positioned above the screen hopper and a lower portion (fig.2B: (36)) positioned below the screen hopper; 
a mill (fig.2B: (144) or (132)) for breaking up lumps of material; 
a mill diversion chute (fig.2B : see the chute where is the arrow between element (142) and (144)) operably associated with the screen hopper (fig.2B: (34)) through which lumps of material may be diverted for break up by the mill (fig.2B: (144)); 

a plurality of gates (fig.2B: (34), (61), and the opening of the element (34) and (36); the definition of the gate is an opening in a wall or a means for entrance or exit) and 
sensors for use in synchronizing operations between load out and lump break up operations; and, a controller programmed to synchronize between load out and lump break up operations (col.4 last 2 lines: control room required no operator, and obviously the control room will have a configuration of sensors to synchronize operations because the control room does not need operator “automatic controller”);

Regarding claim 6, Wiens disclose the mill is operably linked to a baghouse (col.6 lines 25-27) through a discharge chute.  

Regarding claim 8, Wiens disclose the broken up lumps of material are moved from the mill to the baghouse by a combination of a baghouse fan and an air inlet operatively associate with the discharge chute (col.6 lines 25-27).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ladt (US4580698A).
Ladt disclose a hopper (fig.1: (12)) having a flow control gate (fig.1: (14)) (col.4 last 4 lines-col.5 line 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725